*284ORDER AFFIRMING DENIAL OF POST CONVICTION RELIEF
Appellant asserts that the District Court of Washington County erred in refusing to credit prison time served under Case # 3223, which Judgment and Sentence was vacated on grounds set forth in Edwards v. State, Okl.Cr., 591 P.2d 313 (1979), to three sentences presently being served by Appellant. Appellant urges that this relief is mandated by Lamb v. Page, Okl.Cr., 482 P.2d 615 (1971). However, we are of the opinion that the order appealed from should be affirmed.
The Judgment and Sentence in Case # 3223 was imposed on the 26th day of January, 1956, and sentence was served from April 25, 1957, through December 2, 1958. The Judgment and Sentence was vacated on the 18th day of March, 1980, subsequent to Appellant’s convictions in Cases CRF-77-143, 77-542 and 77-3 on the 26th day of April, 1977 which sentences Appellant is presently serving.
The Appellant’s claim does not fall within the categories for time credit relief set forth by this Court in Floyd v. State, Okl. Cr., 540 P.2d 1195 (1975), and, in fact, the request, if granted, would result in the “banking of jail time” condemned as a matter of public policy in both Floyd and Martin v. Page, Okl.Cr., 484 P.2d 1319 (1971).
Therefore, being fully advised in the premises, it is the order of this Court that the order appealed from be AFFIRMED.
WITNESS OUR HANDS, and the Seal of this Court, this 19th day of May, 1980.
TOM R. CORNISH, P. J.
TOM BRETT, J.
HEZ J. BUSSEY, J.